Citation Nr: 1531828	
Decision Date: 07/27/15    Archive Date: 08/05/15

DOCKET NO.  14-02 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected posttraumatic stress disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from August 1964 to November 1967.  

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Wichita, Kansas, Regional Office (RO) of the Department of Veterans Affairs (VA).

The record before the Board consists of the Veteran's paper claims file and electronic records in Virtual VA and the Veterans Benefits Management System.


FINDINGS OF FACT

1.  Service connection is in effect for posttraumatic stress disorder, rated as 70 percent disabling; bilateral hearing loss, rated as 10 percent disabling  prior to March 12, 2012, and 20 percent disabling thereafter; and tinnitus, rated 10 percent disabling; the combined rating is 80 percent.

2.  The Veteran is unable to maintain any form of substantially gainful employment consistent with his education and occupational background as a result of his service-connected posttraumatic stress disorder.


CONCLUSION OF LAW

The criteria for a TDIU based on the service-connected posttraumatic stress disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 4.16, 4.18, 4.19 (2014).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter, the Board notes that the Veteran was provided all required notice in a letter mailed in April 2012.  In addition, the evidence currently of record is sufficient to substantiate his claim.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2014).

Legal Criteria

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

"Substantially gainful employment" is that employment, "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).

In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

A total rating may be assigned when the schedular rating for service-connected disabilities is less than 100 percent when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background and Analysis

As a preliminary matter, the Board notes that it has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  The Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service connection is in effect for posttraumatic stress disorder, rated as 70 percent disabling; bilateral hearing loss, rated as 10 percent disabling prior to March 12, 2012, and 20 percent disabling thereafter; and tinnitus, rated 10 percent disabling; a combined rating of 80 percent has been in effect since February 2011.  Therefore, the Veteran meets the minimum schedular criteria for a TDIU.  38 C.F.R. § 4.16(a).

In a March 2012 application for a TDIU, the Veteran reported that he had a high school education and additional training as a plumber's apprentice.  He indicated that he was unable to work due to PTSD and last worked fulltime in July 2009 as a plumbing foreman but that he had tried to obtain employment since that time.

In a March 2010 statement, the Veteran's former coworker, C.D., indicated he apprenticed under the Veteran than worked with him until 2010 and that the Veteran never attended meetings or company gatherings, avoided the corporate office and management at all costs, was easily startled, had a temper, disregarded authority, and had no desire to socialize with coworkers.  C.D. recalled an incident where the Veteran argued with a superintended who directed him to wear a hard hat and that the Veteran often had loud disagreements with authority figures or walked away.

In a March 2011 statement, the Veteran's daughter noted that he had had a bad temper and anger problem for as long as she could remember and that he currently isolated himself and wanted no contact with anyone. 

In March 2011, the Veteran reported that he did not sleep well, never got along with his wife, was quick-tempered, had no respect for authority, did not want people in his house, and preferred to be left alone.

In an October 2011 VA examination, the Veteran reported that after separation from service he worked multiple jobs in the plumbing industry and spent 23 years working as a plumbing superintendent managing field work.  He reported that he got along with customers but had a pattern of verbal conflicts with management, regularly yelled and called his bosses derogatory names, had a file at work documenting his angry outbursts, was fired due to his behavior, and missed one day of work per year because he got angry and walked off a job to go home.  He indicated that he also experienced panic symptoms while working in enclosed or small spaces, such as a tunnel or areas under a home, and that he turned down work to avoid them.  The examiner noted that the Veteran's PTSD caused anxiety, panic attacks, sleep impairment, impaired impulse control, difficulty establishing and maintaining effective work and social relationships, and difficulty adapting to stressful circumstances, including work, but did not provide an opinion on his employability.

In April 2012, the Veteran's former supervisor, M.A., noted that the Veteran was difficult to work with and stormed out of his office several times during disagreements.  M.A. recalled witnessing the Veteran disagreeing with others on the job and having meetings with a customer and a superintendent about his behavior.  He stated that the Veteran was calm when he was by himself, but that he struggled and was on edge in a construction environment with a lot of people and activities.  M.A. noted that he would not rehire the Veteran to run a construction project.

In a September 2012 private psychological evaluation, the Veteran reported symptoms of a short temper, angry outbursts, no personal interests, hypervigilance, nightmares, heightened startle reactions, sleep disturbance, irritability, road rage, suicidal ideation, disorientation, panic attacks, depression, difficulty concentrating, and memory impairment.  He noted that his temper and reactions were out of proportion to situations, he did not like to be around strangers, and did not engage in public activities.  Dr. J.C. found the Veteran had moderate to severe chronic PTSD, depressive disorder not otherwise specified, and rule out somatoform disorders, noting that the Veteran has diminished interest in activities, difficulty sleeping, anger, difficulty concentrating, nervousness, jumpiness, hypervigilance, vegetative signs of depression, feelings of helplessness, social withdrawal, and a low frustration tolerance.

In an addendum, Dr. J.C. opined that the Veteran had difficulty with employability due to PTSD and depression because individuals with those diagnoses had difficulty dealing with other people, were frequently irritable, grouchy, not team players, easily annoyed, difficult to deal with, and lacked the energy needed to perform various types of employment that could be interpreted as a lack of interest or not cooperating with others.  Dr. J.C. concluded that the Veteran was unemployable because he would have difficulty dealing with his emotions and be unable to deal with fellow workers or possible clientele.

In a December 2012 statement, the Veteran's former employer for 23 years at Lexington Plumbing noted that although the Veteran was a driven employee, the Veteran lacked concern for others or the company's rules.  D.L., the company's vice president, stated that the Veteran had no respect for the safety policy, was very disrespectful to management when asked to comply, and would not attend company safety meetings or socialize with other employees.  D.L. stated that the Veteran did "not fit in with our company model," was terminated due to his disregard for management, company policy, and confrontations with superintendents and others on the job, and would not be rehired at the company. 

In August 2013, VA psychiatrist, Dr. T.D., indicated that he was the Veteran's treating psychiatrist and confirmed the Veteran's diagnosis of severe/prolonged combat-related PTSD.  Dr. T.D. opined that the Veteran would be considered unemployable in any capacity due to the severity and longevity of his PTSD symptoms that adversely affected his life and ability to work and that he was also not employable again in the future.

In February 2014, the Veteran contended that the VA treatment notes from group therapy sessions inaccurately stated that he shared his opinions and ideas, noting that he only spoke twice in all of the meetings that he attended.  He stated that he did not interact in the conversations, if possible, because he would speak his mind and it was not conducive to a "smooth" relationship, and that no symptoms were noted in the VA treatment records because he did not interact.  He further contested that he was fired from Lexington Plumbing due to a verbal confrontation with a superintendent and that he worked at Rand Construction for five years after he was fired until they ran out of work.  He stated that he had looked for work since, but was turned down due to the circumstances of his termination at Lexington Plumbing.  

Based on the foregoing, the Board concludes that the Veteran is unemployable due to his service-connected PTSD.  

The Board notes that a private psychologist, Dr. J.C., opined that the Veteran was unemployable due to his inability to deal with coworkers and clientele and difficulty dealing with his emotions.  Dr. J.C.'s opinion is supported by the August 2013 VA psychiatrist's opinion that the Veteran is unemployable due to his service-connected PTSD.  Further, evidence of record from the Veteran's former supervisors notes that the Veteran's PTSD symptoms made him difficult to work with and that he was not employable at their companies.  

The Board acknowledges that the October 2011 VA examination report indicates the Veteran would have difficulty with work relationships and adapting to stressful circumstances, but finds the report to be of little probative value because the examiner did not provide an opinion with adequate rationale on the Veteran's employability.  

The Board finds that the evidence in favor of the claim is at least in equipoise with that against the claim.  Therefore, entitlement to a total disability rating based on individual unemployability due to the service-connected posttraumatic stress disorder is warranted.


ORDER

Entitlement to a TDIU based on the service-connected posttraumatic stress disorder is granted, subject to the criteria applicable to the payment of monetary benefits.




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


